FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 11-10182
                Plaintiff-Appellee,             D.C. No.
               v.                           3:10-cr-00455-
MARCEL DARON KING,                              WHA-1
             Defendant-Appellant.
                                               ORDER

                     Filed May 24, 2012


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judge Nguyen did not participate in the deliberations or
vote in this case.




                             6129